DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.

Drawings
The replacement drawing was received on 3/24/21.  This drawing is not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fan described in claim 1 line 8; and controller of claim 1 line 27, claim 15 line 1, and claim 16 line 17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the controller of claims 1, 15, and 16 is not supported in the specification.

Claim Objections
Claims 1, 8, 16, and 18 are objected to because of the following informalities:  
Claim 1, line 7, “the extraction valve” should be changed to “the at least one extraction valve” to follow the antecedent basis of the limitation in line 6.
Claim 1, lines 19 – 20, “the distribution” should be changed to “[[the]] distribution” since there is no antecedent basis in the claim for this limitation.
Claim 8, lines 9 – 10, “the insufflation compensation valve” should be changed to “the at least one insufflation compensation valve” to follow the antecedent basis in claim 1 line 14.
Claim 16, line 5, “the extraction valve” should be changed to “the at least one extraction valve” to follow the antecedent basis in line 4.
Claim 16, line 6, “the means” should be changed to “[[the]] means” since the term lacks antecedent basis.
Claim 16, line 6, “an ventilator” should be changed to “[[an]] a ventilator” to follow proper grammar.
Claim 16, line 22, “the extraction needs” should be changed to “[[the]] extraction needs” since the term lacks antecedent basis.
Claim 17, lines 1 – 2, “the insufflation compensation valve” should be changed to “the at least one insufflation compensation valve” to follow the antecedent basis in claim 1 line 14.
Claim 18, lines 1 – 2, “the extraction compensation valve” should be changed to “the at least one extraction compensation valve” to follow the antecedent basis in claim 1 line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 6, 8, and 15 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 27, claim 15 line 1, and claim 16 line 17 describe a “controller” which is not supported in the application as filed and is therefore new matter. 
Claims 2, 3, 6, 8, and 17 – 19 are rejected for depending from rejected claims. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 6, 8, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in line 11 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations following “such as” include a temperature sensor, RH sensor, or CO2 sensor, but an insufflation sensor could also be a pressure sensor or an airflow sensor as is known by persons having ordinary skill in the art.
Claim 1, lines 12, 28, and other places describes “insufflation needs” which is indefinite because no guidance is given to determine the metes and bounds of what those needs are or how to quantify those needs. 
Claim 15 line 3, and claim 16, lines 12, 28, and other places describes “extraction needs” which is indefinite because no guidance is given to determine the metes and bounds of what those needs are or how to quantify those needs.
Claims 2, 3, 6, 8, 17 – 19 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 8, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellwood (GB 2,449,498 A) (hereinafter “Ellwood”) in view of Jardinier (US 5,672,103) (hereinafter “Jardinier”) and further in view Beaty (US 7,001,265 B1) (hereinafter “Beaty”). Ellwood is in the Applicant’s field of endeavor, equipment for a double-flow ventilation device. Jardinier is reasonably pertinent to a problem faced by the inventor by teaching details of controlling airflow through a hub. Beaty is reasonably pertinent to a problem faced by the inventor by teaching the use of extraction valves to control the extraction air flow out of rooms. These three references, when considered together, teach all of the elements recited in claims 1 – 3, 6, 8, and 15 – 19 of this application. Examiner’s note.
Regarding claim 1, Ellwood discloses equipment (see annotated Fig. 2 below, the capitalized annotations denoting claim limitations) for a heat recovery ventilation device (annotated Fig. 2) of an enclosure (“large dwelling,” p. 12 line 11) comprising a first group of at least one room and a second group of at least one room (annotated Fig. 2), the equipment comprising: an extraction pipe (annotated Fig. 2) configured to convey an extraction flow from the extraction valve to a heat exchanger by a fan (functional limitation that the pipe as configured in Fig. 2 can perform, the Beaty reference below teaching the location of the extraction valve), an insufflation pipe configured to convey an insufflation flow from the heat exchanger to at least one insufflation valve of the at least one room of the first group by the fan (functional limitation that the pipe as configured in Fig. 2 can perform, the Jardinier reference teaching the location of the insufflation valve), at least one insufflation sensor, such as a temperature sensor, a relative humidity sensor or a carbon dioxide sensor (Temperature detector of Fig. 4, and/or room “status” sensors in the first group), for determining insufflation needs of the first group of at least one room (functional limitation that Ellwood is capable of performing since detecting a low temperature would indicate a need for an insufflation of warm air, for example), at least one extraction compensation valve (annotated Fig. 2), and an insufflation flow management hub (lower manifold in annotated Fig. 2) for receiving the insufflation flow from the insufflation pipe and to manage the distribution of the insufflation flow to the at least one room of the first group (annotated Fig. 2), and - a controller (Zone Controller and Control Circuit in Fig. 4, page 5 lines 23 – 30, and page 8). 
Ellwood does not explicitly disclose at least one extraction valve of the at least one room of the second group, at least one insufflation compensation valve, and the insufflation flow management hub being configured to have a preset target pressure, the insufflation flow management hub comprising: - the at least one insufflation valve, the controller configured to control at least the at least one insufflation valve in accordance with the insufflation needs of the first group of at least one room, the at least one insufflation compensation valve and the at least one extraction compensation valve, and - at least one pressure sensor configured to detect a change of the pressure in the insufflation flow management hub, wherein, when the pressure sensor detects a change of the pressure due to a change of the insufflation needs, the controller controls the at least one insufflation compensation valve and/or the at least one extraction compensation valve until the target pressure is reached.

    PNG
    media_image1.png
    724
    1002
    media_image1.png
    Greyscale

Jardinier teaches at least one insufflation compensation valve (13, Fig. 1), and the insufflation flow management hub (2) being configured to have a preset target pressure (“reference pressure,” col. 4 lines 33 – 41), the insufflation flow management hub comprising: - the at least one insufflation valve (S3.1 – S3.4), the controller (device 14 described as acting on valves and reading pressures, col. 4 lines 33 – 46) configured to control at least the at least one insufflation valve in accordance with the insufflation needs of the first group of at least one room, the at least one insufflation compensation valve (13) and the at least one extraction compensation valve (4, Fig. 1, col. 4 line 42 – col. 5 line 3), and - at least one pressure sensor configured to detect a change of the pressure in the insufflation flow management hub (col. 4 lines 33 – 34, using device 14, the difference between the pressures P4 and P1 is measured), wherein, when the 
Beaty teaches at least one extraction valve (damper 54) of the at least one room of the second group (16, 18, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by adding the at least one extraction valve as taught by Beaty in order to control exhaust airflow out of the room which provides more control to balance the pressure inside the room than the single extraction compensation valve as disclosed by Ellwood, which increases the comfort of occupants of the rooms. 
Regarding claim 2, Ellwood further discloses the first group has at least two rooms (annotated Fig. 2, above), the equipment therefore comprises at least sensors (status and temperature sensors in Fig. 4, and status sensors in Fig. 2) for determining 
Regarding claim 3, Ellwood further discloses the second group has at least rooms (annotated Fig. 2, above).
Regarding claim 6, Ellwood as modified by Jardinier and Beaty as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 6 of this application further discloses wherein the insufflation flow management hub is integrated downstream of the heat exchanger of the heat recovery ventilation device, and the insufflation flow management hub comprises at least two insufflation valves, each managing the insufflation flow for each room of the first group. Ellwood further discloses wherein the insufflation flow management hub (lower manifold, annotated Fig. 2, above) is integrated downstream of the heat exchanger of the heat recovery ventilation device (annotated Fig. 2). Ellwood as modified by Beaty does not explicitly disclose the insufflation flow management hub comprises at least two insufflation valves, each managing the insufflation flow for each room of the first group.
Jardinier teaches the insufflation flow management hub (2) comprises at least two insufflation valves (four valves, S3.1 – S3.4 in Fig. 1), each managing the insufflation flow for each room of the first group (functional limitation that Jardinier can perform by varying the cross sections S3, col. 4 lines 47 – 50). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by adding the flow management valves as taught by Jardinier in order to be able to regulate the air flowing to each room as needed.
Regarding claim 8, Ellwood as modified by Jardinier and Beaty as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses managing, by the insufflation flow management hub, an opening of the at least one each insufflation management valve according to information collected by the determination at least one insufflation sensors of insufflation needs such that the insufflation flow is adapted to the insufflation needs, and managing, by the insufflation flow management hub, the insufflation compensation valve so as to maintain the such that a target pressure is maintained in the insufflation flow management hub. Ellwood as modified by Beaty does not explicitly contain this additional limitation.
Jardinier teaches managing, by the insufflation flow management hub (2), an opening of the at least one each insufflation management valve (S3.1 – S3.4) according to information collected by the determination at least one insufflation sensors of insufflation needs such that the insufflation flow is adapted to the insufflation needs (device 14 acts on the valves to address pressure imbalances to establish equilibrium, col. 4 line 42 – col. 5 line 3), and managing, by the insufflation flow management hub (2), the insufflation compensation valve (13, Fig. 1) so as to maintain the such that a target pressure (“reference pressure,” col. 4 lines 33 – 36) is maintained in the insufflation flow management hub (address imbalances to increase equilibrium, col 4 lines 55 – 62). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by adding the managing steps as taught by Jardinier in order to maintain a level air pressure in the rooms for the comfort of the occupants. 
Regarding claim 15, Ellwood as modified by Jardinier and Beaty as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 15 of this application further discloses the controller is configured to control at least the at least one extraction valve in accordance with extraction needs of the second group of at least one room, wherein, when the pressure sensor detects a change of the pressure due to a change of the extraction needs, the controller controls the at least one insufflation compensation valve and/or the at least one extraction compensation valve until the target pressure is reached. Ellwood does not explicitly contain this additional limitation.
Beaty further teaches the controller (switch 56) is configured to control at least the at least one extraction valve (damper 54, Fig. 4) in accordance with extraction needs of the second group of at least one room (Fig. 1, which is a functional limitation that a user operating the switch can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by adding the control of the extraction valve as taught by Beaty in order to provide the ability to exhaust air from the room on command, for example in the presence of smoke in the room. Ellwood as modified by Beaty does not explicitly disclose wherein, when the pressure sensor detects a change of the pressure due to a change of the extraction needs, the controller controls the at least one insufflation compensation valve and/or the at least one extraction compensation valve until the target pressure is reached.
Jardinier teaches when the pressure sensor detects a change of the pressure due to a change of the extraction needs (device 14 measures a difference between the 
Regarding claim 16, Ellwood discloses equipment (annotated Fig. 2, above) for a heat recovery ventilation device of an enclosure (“large dwelling,” p. 12 line 11) comprising a first group of at least one room and a second group of at least one room (annotated Fig. 2, above), the equipment comprising: an extraction pipe configured to convey an extraction flow from the extraction valve to a heat exchanger (annotated Fig. 2) by the means of an ventilator (fan, Fig. 2), an insufflation pipe configured to convey an insufflation flow from the heat exchanger to at least one insufflation valve of the at least one room of the first group by the means of the ventilator (functional limitation that the pipe as configured in Fig. 2 can perform, the Jardinier reference teaching the location of the insufflation valve), and at least one extraction compensation valve (annotated Fig. 2), and an insufflation flow management hub (lower manifold in Fig. 2) for receiving the insufflation flow from the insufflation pipe and to manage the distribution of the insufflation flow to the at least one room of the first group (annotated Fig. 2), and - a controller (Zone Controller and Control Circuit in Fig. 4, page 5 lines 23 – 30, and page 8). Examiner’s note: the limitation “the means of an ventilator” is not ventilator is not a function, but is a structure known to persons having ordinary skill in the art as a fan, which is shown in the Ellwood annotated Fig. 2.
Ellwood does not explicitly disclose at least one extraction valve of the at least one room of the second group, at least one insufflation compensation valve, the insufflation flow management hub being configured to have a preset target pressure, the insufflation flow management hub comprising: - the least one insufflation valve, the controller configured to control the at least one insufflation compensation valve and the at least one extraction compensation valve, and - at least one pressure sensor configured to detect a change of the pressure in the insufflation flow management hub, wherein, when the pressure sensor detects a change of the pressure due to a change of the extraction needs, the controller controls the at least one insufflation compensation valve and/or the at least one extraction compensation valve until the target pressure is reached.
Jardinier teaches at least one insufflation compensation valve (13, Fig. 1), the insufflation flow management hub (2) being configured to have a preset target pressure (“reference pressure,” col. 4 lines 33 – 41), the insufflation flow management hub comprising: - the least one insufflation valve (S3.1 – S3.4), the controller (device 14 described as acting on valves and reading pressures, col. 4 lines 33 – 46) configured to control the at least one insufflation compensation valve (13) and the at least one extraction compensation valve (4, col. 4 lines 42 – 46), and - at least one pressure sensor configured to detect a change of the pressure in the insufflation flow management hub (col. 4 lines 33 – 34, using device 14, the difference between the 
Beaty teaches at least one extraction valve (damper 54) of the at least one room of the second group (16, 18, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by adding the at least one extraction valve as taught by Beaty in order to control exhaust airflow out of the room which provides more control to balance the pressure inside the room than the single extraction compensation valve as disclosed by Ellwood, which increases the comfort of occupants of the rooms.
Regarding claim 17, Ellwood as modified by Jardinier and Beaty as described above teaches all the elements of claim 1 upon which this claim depends. However, 
Jardinier teaches the insufflation compensation valve is the at least one insufflation valve (S3.1 – S3.4, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by teaching the insufflation compensation valve is the at least one insufflation valve as taught by Jardinier in order to save manufacturing costs of providing a different valve and one of several valves already provided could be used. 
Regarding claim 18, Ellwood as modified by Jardinier and Beaty as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 18 of this application further discloses the extraction compensation valve is the at least one extraction valve. Ellwood as modified by Jardinier does not explicitly contain this additional limitation.
Beaty teaches the extraction compensation valve is the at least one extraction valve (54, above room 16 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by teaching the extraction compensation valve is the at least one extraction valve as taught by Beaty in order to save manufacturing costs of providing a different valve and one of several valves already provided could be used.
Regarding claim 19, Ellwood as modified by Jardinier and Beaty as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 19 of this application further discloses managing an opening of the at least one 
Jardinier teaches managing the insufflation compensation valve (13) and/or the extraction compensation valve (4) so as to maintain a target pressure in the insufflation flow management hub (“reference pressure,” col. 4 lines 33 – 62). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by adding the managing steps as taught by Jardinier in order to balance the airflows to maintain an equilibrium pressure for increasing the comfort of the occupants. Jardinier does not explicitly teach managing an opening of the at least one extraction valve according extraction needs such that the extraction flow is adapted to the extraction needs.
Beaty teaches managing an opening of the at least one extraction valve (54) according extraction needs such that the extraction flow is adapted to the extraction needs (open or closed with the switch 56, col. 4 lines 35 – 43). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellwood by adding the managing of the extraction valve as taught by Beaty in order to control the extraction valve when needed, for example if there were smoke in the room and it needed to be evacuated. 

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. Related to claim 1, on pages 8 – 9 of the Remarks, Applicant argues the cited references do not teach the controller controlling valves when a sensor detects pressure differences. In response, the Office noted that Jardinier teaches the limitations as far as the claim can be understood given the 112 rejections above. Furthermore, the functional limitation is worded as a contingent limitation using the term “when.” The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04, II. Ellwood as modified by Jardinier has such structure as set forth above. 
On page 9, Applicant argues that the cited references do not teach the new limitations of claim 8. However, the Office found that Jardinier teaches the new limitations as set forth in §32 above. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746